DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/US2018/053214 filed 09/27/18 which further claims the benefit of 62/564,889 filed 09/28/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/21 was filed after the mailing date of the Non-Final Rejection on 03/23/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant’s Remarks, filed 05/14/21, with respect to the 35 USC 112 rejection of claims 40-63 have been fully considered and are persuasive.  The 35 USC 112 rejection of the claims has been withdrawn since amendments remedy the previous issues.  In particular, the amendments remedy the previous issues regarding the changing of a “first view” to a “third view” to a “second view” to a “third view” thus now correctly reciting that which the specification and drawings detail as the invention.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 40-63 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 40, 62 and 63, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept, changing display of simulated reality content displayed on one or more views from a first view to a second view in response to determining that an object in the physical environment satisfies one or more interaction criteria and corresponds to a first estimated interruption length and changing display of the simulated reality content from the second view to a third view in response to determining that the object in the physical environment satisfies the one or more interaction criteria and corresponds to a second estimated interruption length different from the first wherein the second and third views reduce occlusion of the object in the physical environment by the simulated reality content.
In reference to claims 41-61, these claims depend upon allowable claim 40 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/24/21